JANICE WILLIS, Claimant Below, Appellant.
v.
BEEBE MEDICAL CENTER, through PMA Insurance, Employer Below, Appellee,
v.
BEEBE MEDICAL CENTER, through Harleysville Ins., Employer Below, Appellee.
No. 32, 2011.
Supreme Court of Delaware.
Submitted: May 18, 2011.
Decided: May 18, 2011.
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 18th day of May 2011, upon consideration of the briefs of the parties, and given our standard of review it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its Orders dated November 18, 2008 and January 7, 2011.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.